DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MITCHELL T. WATSON,
                            Appellant,

                                   v.

         JULIA JONES, secretary of FLORIDA DEPARTMENT
                       OF CORRECTIONS,
                             Appellee.

                             No. 4D18-2816

                             [June 27, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Laurie E. Buchanan, Judge; L.T. Case No.
472018CA000240AXMX.

  Mitchell T. Watson, Okeechobee, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.